United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 15-2316
                       ___________________________

                              Catrina D. Blackwell

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

                            Alliant Techsystems, Inc.

                            lllllllllllllllllllll Defendant

Ron Baker, Individually and as Agent and Employee of Alliant Techsystems, Inc.;
 David Bales, Individually and as Agent and Employee of Alliant Techsystems,
   Inc.; Tracy Bradehoft, Individually and as Agent and Employee of Alliant
            Techsystems, Inc.; Alliant Techsystems Operations, LLC

                     lllllllllllllllllllll Defendants - Appellees

              Division of Employment Security, State of Missouri

                           lllllllllllllllllllllRespondent
                                   ____________

                    Appeal from United States District Court
               for the Western District of Missouri - Kansas City
                                ____________

                            Submitted: April 13, 2016
                              Filed: May 16, 2016
                                ____________

Before WOLLMAN, BEAM, and MURPHY, Circuit Judges.
                          ____________
MURPHY, Circuit Judge.

       Catrina Blackwell sued Alliant Techsystems Operations LLC (ATK) and
several ATK employees for race, gender, and age discrimination after the company
fired her for elbowing another employee in the back. The district court1 granted
summary judgment to the defendants, concluding that Blackwell had not demonstrated
a prima facie case of discrimination and that ATK had a legitimate nondiscriminatory
reason for terminating her. Blackwell now appeals, and we affirm.

                                         I.

       Blackwell, who is African American, was employed as a worker on an assembly
line at ATK's ammunition plant in Lake City, Missouri. From 2004 to 2011 she
received positive reviews and had a good record. Then, in August 2011 Blackwell
had a verbal altercation with her coworker Michael Buie. Human resources manager
Ron Baker investigated the incident and gave both employees a written warning. In
November 2011 Blackwell and Buie had a second dispute. Blackwell alleged that
Buie had rammed into her with his shoulder as they passed each other in the hallway.
Baker again investigated. He concluded that the contact had been inadvertent and that
Buie had not done anything improper after witnesses stated that Buie "barely brushed"
or "bumped into" Blackwell.

      In February 2012 Blackwell and her coworker Leona Yardley exchanged insults
during an incident at work. Blackwell did not report it. Then, on February 17
Blackwell and Yardley were involved in a second incident. Yardley reported to ATK
management that Blackwell had elbowed her in the back just after the start of their


      1
        The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.

                                         -2-
shift on the assembly line. Jeff Peters, the supervisor of the line, reported the incident
to human resources but told Yardley that he could not do anything without
corroboration. Tyler Johnson later stepped forward as a witness and provided oral and
written statements corroborating Yardley's accusations. In his signed written
statement, Johnson wrote that Blackwell had elbowed Yardley and that it was
intentional. He also drew a diagram of the scene. ATK interviewed Blackwell who
denied the allegations. After Johnson gave his statement, ATK suspended Blackwell
on March 15. ATK's human resources investigation concluded on March 20 without
having discovered any other witnesses, and Blackwell was terminated on April 4
based on the accounts of Yardley and Johnson.

       On March 16, the day after Blackwell was suspended, she called an ATK ethics
hotline to complain about her suspension and the two incidents with Yardley. ATK's
ethics committee began a separate investigation. Blackwell sent a follow up email to
David Bales, a member of the committee, on the morning of April 4. She was
terminated that same day, and Bales concluded his investigation on May 8. In his
report, he concluded that ATK management and human resources had not violated any
company policies, but that Blackwell herself had violated at least three policies by
acting violently.

       Blackwell sued ATK for race, gender, and age discrimination, retaliation, and
defamation, under Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the
Age Discrimination in Employment Act (ADEA), and the Missouri Human Rights
Act. In November 2014, after the lawsuit was filed, Tyler Johnson recanted his earlier
statements and claimed that he had not seen the incident between Blackwell and
Yardley. Johnson did confirm however that he had written the 2012 report which
described the incident. The district court granted summary judgment to all defendants
on each of Blackwell's claims. Blackwell appeals the judgment with respect to her
Title VII and ADEA discrimination and retaliation claims.



                                           -3-
                                           II.

       We review de novo the district court's grant of summary judgment, viewing the
facts in the light most favorable to Blackwell and giving her the benefit of all
reasonable inferences. Robinson v. Am. Red Cross, 753 F.3d 749, 754 (8th Cir.
2014). We may affirm "only if there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law." Id. (quotation omitted).

         To succeed on her race, gender, and age discrimination claims, Blackwell must
show "either direct evidence of discrimination or evidence . . . sufficient to create an
inference of discrimination under the McDonnell Douglas burden shifting
framework." Robinson, 753 F.3d at 754; see McDonnell Douglas Corp. v. Green, 411
U.S. 792 (1973). Because Blackwell has not offered any direct evidence of
discrimination, she must establish a prima facie case of discrimination by showing that
she "(1) is a member of a protected class, (2) was qualified, (3) suffered an adverse
employment action, and (4) can provide facts that give rise to an inference of unlawful
. . . discrimination" on the basis of a protected class status. Robinson, 753 F.3d at 754.
To create an inference that the decision to terminate was based on unlawful
discrimination, a plaintiff may show pretext by such evidence as an employer failing
to "follow its own policies" or treating "similarly-situated employees in a disparate
manner." Young v. Builders Steel Co., 754 F.3d 573, 578 (8th Cir. 2014).
Comparator employees must be "similarly situated in all relevant respects." Id. Once
a plaintiff establishes a prima facie case, the burden shifts to the employer to
"articulate a legitimate, non-discriminatory reason for the adverse employment
action." Id. If the employer meets its burden, the plaintiff must "prove the proffered
justification is merely a pretext for discrimination." Id.

       Blackwell failed to establish a prima facie case of discrimination on the basis
of any protected class status because she did not show that ATK treated any similarly
situated employees in a disparate manner. Blackwell contends that Buie and Yardley

                                           -4-
are comparators, but ATK investigators did not conclude that either of her coworkers
had committed an act of physical violence against a fellow employee. ATK had
reports from Yardley and Johnson that Blackwell had intentionally elbowed Yardley.
In contrast, ATK's investigation found that there was no evidence Buie had
intentionally hit Blackwell. See Ebersole v. Novo Nordisk, Inc., 758 F.3d 917, 925
(8th Cir. 2014) (comparators "need not have committed the exact same offense but
must have engaged in conduct of comparable seriousness") (quotation omitted).
Yardley had never even been accused of physically assaulting another employee.
Blackwell therefore did not show that any other employee was "similarly situated in
all respects." See Young, 754 F.3d at 578.

       Blackwell also did not establish a prima facie case by showing that ATK failed
to follow its own policies when investigating the elbowing incident. See Young, 754
F.3d at 578. As an initial matter, Blackwell did not identify any specific ATK policies
or how they may have been violated. Blackwell alleges that the one month delay
between the elbowing incident and her suspension was unreasonable. That delay does
not suggest any inference of discrimination however because ATK used the month to
complete its investigation and did not suspend Blackwell until after Yardley's
allegations had been corroborated by Johnson. Blackwell also contends that it was
unreasonable for ATK not to have taken a written statement from Yardley about the
elbowing incident. Both human resources manager Baker and Blackwell's supervisor
Tracy Bredehoeft testified however that it was not customary to take a written
statement, and there is no evidence of a policy to the contrary. The district court did
not err in concluding that Blackwell had not demonstrated a prima facie case of
discrimination.

       Even assuming Blackwell had established a prima facie case, ATK articulated
a legitimate nondiscriminatory reason for firing her. ATK relied on Johnson's 2012
signed statement about the elbowing incident when it terminated Blackwell. Although
Johnson recanted his statement years after Blackwell was fired, ATK had no reason

                                         -5-
in 2012 to believe that Johnson was lying. As we have explained, "[t]he critical
inquiry in discrimination cases like this one is not whether the employee actually
engaged in the conduct for which he was terminated, but whether the employer in
good faith believed that the employee was guilty of the conduct justifying discharge."
McCullough v. Univ. of Ark. for Med. Scis., 559 F.3d 855, 861–62 (8th Cir. 2009).
It is uncontested that Johnson made the 2012 statement which corroborated Yardley's
claim. ATK relied on that statement when it terminated Blackwell, and apparently
believed in good faith that Blackwell had purposely elbowed Yardley in the back.
Here, there is no genuine factual dispute as to "whether the employer acted based on
an intent to discriminate rather than on a good-faith belief that the employee
committed misconduct justifying termination." Id.

       The district court also correctly concluded that Blackwell's retaliation claim was
not substantiated. To establish a prima facie case of retaliation under Title VII, a
plaintiff must show "(1) that he or she engaged in statutorily protected activity; (2) an
adverse employment action was taken against him or her; and (3) a causal connection
exists between the two events." Gilooly v. Mo. Dep't of Health & Senior Servs., 421
F.3d 734, 739 (8th Cir. 2005). The defendant may rebut the plaintiff's claim by
advancing a legitimate, nonretaliatory reason for its action, which the plaintiff must
then show was only a pretext for discrimination. Id. Blackwell claims that she was
terminated on April 4, 2012 because earlier that morning she had sent an email to the
ethics investigator. A "mere coincidence in timing" is rarely sufficient to establish
retaliation. Kipp v. Mo. Highway & Transp. Comm'n, 280 F.3d 893, 897 (8th Cir.
2002). Blackwell has shown nothing more than a coincidence. Before she initially
called the ethics hotline, ATK had already suspended her for elbowing Yardley.
Human resources manager Baker completed his investigation on March 20, 2012, two
weeks before Blackwell was fired. Blackwell did not contest the fact that human
resources Baker had completed his investigation and a detailed termination request
form prior to her April 4 termination date. See W.D. Mo. Local R. 56.1(a). Blackwell
therefore did not prove a causal connection between her April 4 follow up email and

                                          -6-
her termination. Moreover, ATK showed a legitimate, nonretaliatory reason for
terminating Blackwell: that reason being the elbowing incident. Gilooly, 421 F.3d at
739.

                                        III.

      For these reasons we affirm the judgment of the district court.
                      ______________________________




                                        -7-